Citation Nr: 0818093	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-28 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), formerly shown as 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1966 until 
December 1968 and from April 1971 until July 1972.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from March 2003 and July 2003 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Montgomery, Alabama.

The veteran provided testimony at an April 2008 hearing 
before the undersigned.  A transcript of that proceeding as 
associated with the claims folder.  

It is further noted that, based on statements made at the 
April 2008 hearing, the veteran believed he was already 
service-connected for bilateral hearing loss and that the 
issue on appeal was entitlement to an increased evaluation.  
However, this is not the case.  A December 2006 rating action 
granted service connection for tinnitus, but with respect to 
bilateral hearing loss no award was rendered by the RO.  
Accordingly, the issue for appellate consideration is as set 
forth on the title page of this decision.  


FINDINGS OF FACT

1.  The veteran's reports of in-service noise exposure are 
consistent with the circumstances of his service.

2.  The evidence of record does not reveal any significant 
post-service noise exposure.  

3.  The evidence of record is at least in equipoise with 
respect to whether the current bilateral hearing loss 
resulted from in-service noise exposure.

4.  Throughout the rating period on appeal, the veteran's 
PTSD has been productive of symptoms causing occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for entitlement to an evaluation of 50 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, regarding the veteran's service connection claim, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the veteran in January 2003 that fully addressed all four 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the service connection claim.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, regarding the increased rating claim, letters 
satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) were sent to the veteran in April 2004 and May 
2004.  The letters informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied. 

It is acknowledged that the April 2004 and May 2004 notice 
letters were issued subsequent to the unfavorable rating 
decision on appeal.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the letters 
detailed above, which fully addressed all four notice 
elements.  Therefore, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was 
readjudicated in a May 2004 statement of the case, and, most 
recently, a supplemental statement of the case was issued in 
December 2006.  Consequently, the Board finds that the duty 
to notify has been satisfied.    

The Board further acknowledges that the VCAA letters sent to 
the veteran in April 2004 and May 2004 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the May 2004 statement of the case set forth 
the diagnostic criteria for the disability at issue and also 
included the provisions of 38 C.F.R. §§ 3.321 and 4.1, which 
reference impairment in earning capacity as a rating 
consideration.  Furthermore, a March 2006 Dingess letter 
apprised the veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, at his October 2006 VA examination, 
he explained that he had lost interest in activities that he 
used to enjoy, such as sports.  He also lost interest in 
socializing with people.  Occupationally, he indicated that, 
due to his PTSD, he disliked being around crowds.  Because of 
that, he was unable to cope with a job as a security guard.  
Furthermore, at his April 2008 hearing before the 
undersigned, the veteran again described how his PTSD 
impacted his daily life.  For example, he discussed 
nightmares and poor sleep at that time.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical and personnel records.  Additionally, post-
service reports of VA treatment and examination are of 
record.  Moreover, the veteran's statements in support of his 
claims are of record, including testimony provided at an 
April 2008 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records do not reveal any complaints or 
treatment referable to hearing loss.  However, this does not 
in itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Here, the Board finds that an award of 
service connection is warranted, for the reasons discussed 
below.  

In his March 2003 notice of disagreement, the veteran stated 
that he was exposed to artillery noise in service.  A review 
of his personnel records confirms principal duty assignments 
as a cannoneer and as an assistant machine gunner.  Thus, the 
veteran's reports of noise exposure are accepted as being 
consistent with the circumstances of his service, as shown by 
his service record.  See 38 U.S.C.A. § 1154(a).  

Having determined that the veteran was exposed to noise 
during his active service, the question for consideration is 
whether such exposure resulted in chronic disability.  In the 
present case, reliable audiologic results could not be 
obtained at the time of a November 2006 VA examination.  
However, an earlier February 2003 VA examination established 
bilateral hearing loss meeting the threshold criteria of 
disability for VA compensation purposes under 38 C.F.R. 
§ 3.385.  Thus, the existence of current hearing loss is not 
in dispute.  The sole inquiry is whether the current 
disability is causally related to noise exposure during 
active service.

In the present case, the VA examiner in November 2006 offered 
an opinion regarding the etiology of the veteran's tinnitus.  
At that time, the veteran reported no significant post-
service occupational noise exposure.  He reported only 
occasional post-service recreational noise exposure, such as 
when using a lawn mower and power tools.  Considering the 
veteran's in-service noise exposure, his relative lack of 
noise exposure following service, and his report of a lengthy 
history of symptomatology, the VA examiner found that it was 
at least as likely as not that the tinnitus was causally 
related to active service.  The examiner did not provide an 
opinion with respect to the hearing loss, presumably because 
audiometric results were not obtained at the examination.  
However, the Board finds that the factors that supported a 
grant of service connection for tinnitus also support a grant 
of service connection for hearing loss.  Moreover, the 
absence of audiometric findings in November 2006 does not 
alter this conclusion, because bilateral hearing loss is 
already established in the earlier 2003 VA examination, the 
reliability of which has not been called into question.  

Based on the foregoing, the Board finds that the evidence of 
record supports a grant of service connection for bilateral 
hearing loss.  In reaching this conclusion, the evidence is 
at least in equipoise, and the benefit of the doubt doctrine 
has been applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In the present case, the veteran is claiming entitlement to 
an increased rating for PTSD.  His claim for a higher 
evaluation was received in March 2003.

Throughout the rating period on appeal, a 30 percent 
evaluation is in effect for PTSD pursuant to DC 9411.  That 
diagnostic code evaluates PTSD under the general rating 
formula for mental disorders.  

In order to be entitled to the next-higher 50 percent 
evaluation under the general rating formula, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

In the present case, VA examination in June 2003 reveals 
complaints of very poor sleep.  The veteran also stated that 
he was easily aroused and irritable.  Additionally, he had 
difficulty concentrating.  He further endorsed recurrent 
thoughts of Vietnam, which made him feel worried and 
depressed.  The examiner indicated that the veteran had 
difficulty focusing during the examination.  He was alert and 
oriented, and his judgment and insight were adequate.  He was 
diagnosed with PTSD, which was assigned a Global Assessment 
of Functioning (GAF) Score of 60.

At his most recent VA examination in October 2006, the 
veteran indicated that he was having memory problems.  He 
also explained that he had lost interest in almost everything 
he used to enjoy doing, such as sports.  He was also 
withdrawn, not wanting to socialize with others.  He avoided 
crowds and had to give up a security job because he could not 
cope with being around people.  The veteran also reported 
constant nightmares, poor sleep, and a lack of energy.  His 
wife added that he showered and shaved less frequently than 
he used to.  

Objectively, the veteran's affect was solemn and he became 
tearful during the orientation questions.  His recent memory 
was impaired, and his concentration skills were fair to 
moderate.  

The competent evidence, as detailed in pertinent part above, 
is found to support a 50 percent evaluation for PTSD 
throughout the rating period on appeal.  Indeed, such 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to his symptoms of 
poor sleep, impaired memory and disturbances of motivation 
and mood.  Such disturbances have been manifest through 
anhedonia, withdrawal, concentration deficit, irritability, 
and lack of energy.  

While the Board concludes that a 50 percent evaluation is 
warranted for the veteran's PTSD, there is no support for a 
rating in excess of that amount for any portion of the rating 
period on appeal, as will be discussed below.  

In order to be entitled to the next-higher 70 percent rating 
under Diagnostic Code 9411, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Again, the medical evidence of record reveals symptoms 
including poor sleep, nightmares, concentration deficit, 
memory impairment, and disturbances in motivation and mood.  
Such symptoms have been accounted for by the 50 percent 
rating assigned in this decision.  These symptoms do not 
demonstrate a disability picture more nearly approximating 
the next-higher 70 percent evaluation.  

In determining that assignment of a 70 percent rating is not 
justified, the Board notes that there is no evidence of 
obsessional rituals which interfere with routine activities.  
Moreover, there is no showing of deficiencies with respect to 
speech or communication.  In fact, the VA examiner in October 
2006 found no gross impairment in cognitive functioning other 
than the veteran's memory problems.  The evidence also fails 
to show near-continuous panic or depression affecting the 
ability to function independently.  There is also no showing 
of spatial disorientation.  Rather, the veteran was fully 
oriented upon VA examinations in June 2003 and October 2006.  
Furthermore, while the veteran's wife commented that the 
veteran was not always diligent with respect to personal 
hygiene practices, his appearance was noted to be appropriate 
at the June 2003 VA examination.  Neither examination report 
indicated that he was unclean or was otherwise inattentive to 
his personal hygiene.  

The Board acknowledges the veteran's report of being short-
tempered, made at his October 2006 VA examination.  Thus, his 
disability picture appears to involve some impaired impulse 
control.  However, he denied getting into physical 
altercations with people, so this symptom does not indicate a 
disability picture more nearly approximating a 70 percent 
rating.  

The Board further acknowledges the veteran's report of 
suicidal ideation, also noted in the October 2006 VA 
examination report.  However, he did not indicate any plan, 
and actually denied any ideation at that time.  The 
outpatient clinical records do not show reports of suicidal 
ideation.  Overall then, while serious, due to its 
infrequency, this symptom does not appear to be a major 
component of the veteran's disability picture and thus does 
not support a higher rating.  With respect to homicidal 
ideation, the veteran denied any such thoughts at his October 
2006 VA examination.  

The Board also acknowledges the veteran's October 2006 report 
of visual and auditory hallucinations, which are among the 
criteria for a 100 percent evaluation.  However, while the 
veteran may be endorsing such hallucinations, the overall 
objective evidence does not demonstrate reality impairment 
and does not otherwise show that these symptoms had resulted 
in additional occupational or social impairment.  Rather, the 
symptoms most affecting the veteran's ability to function 
occupationally and socially appear to be his poor sleep, 
impaired memory, and disturbances in mood, which are all 
contemplated by a 50 percent evaluation.  

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the veteran's 
GAF scores.  GAF is a scale used by mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

In the present case, VA examination in October 2006 reflects 
a GAF score of 48.    
In this regard, scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

As already discussed, the evidence of record does not show 
any severe obsessional rituals.  Moreover, the indication of 
past suicidal ideation, by itself, is not found to justify a 
higher rating, as already discussed.  Moreover, based on the 
previous discussion, it has been determined that the 
veteran's degree of social and occupational impairment is 
most accurately reflected by a 50 percent evaluation under 
the general rating formula for mental disorders.  This 
determination is not changes by the mere fact that his GAF 
score of 48 indicates "serious" impairment.  Thus, the GAF 
score here does not enable assignment of a higher rating.  

Based on the foregoing, a 50 percent evaluation for PTSD is 
warranted throughout the rating period on appeal.  However, 
the evidence does not support an evaluation in excess of that 
amount.  The Board notes that in reaching these conclusions, 
the evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

A 50 percent rating for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


